 Case 2:21-cv-04322-JS-ST Document 1 Filed 08/02/21 Page 1 of 11 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 Ariella Babad, individually and on behalf of all others
 similarly situated,                                                  Case. No.: 1:21-cv-4322
                                            Plaintiff,
                                                                      CLASS ACTION COMPLAINT

                                                                      DEMAND FOR JURY TRIAL
          -v.-
 The Levinbrook Law Firm, P.C.,

                                        Defendant(s).

       Plaintiff Ariella Babad (hereinafter referred to as “Plaintiff”) brings this Class Action

Complaint by and through her attorneys, Stein Saks, PLLC, against Defendant The Levinbrook Law

Firm, P.C., (hereinafter referred to as “Defendant”), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

     1.          The Fair Debt Collection Practices Act (“FDCPA”) was enacted in response to the

“abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors.” 15 U.S.C. §1692(a). This was because of the concern that “abusive debt collection

practices contribute to the number of personal bankruptcies, to marital instability, to the loss of jobs,

and to invasions of individual privacy.” Id. Congress concluded that “existing laws…[we]re

inadequate to protect consumers,” and that “the effective collection of debts” does not require

“misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

     2.          The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices


                                                   1
 Case 2:21-cv-04322-JS-ST Document 1 Filed 08/02/21 Page 2 of 11 PageID #: 2




are not competitively disadvantaged.” Id. § 1692(e). After determining that the existing consumer

protection laws were inadequate Id. § 1692(b), Congress gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

      3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

      4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides, as well as a where a substantial part of the events or omissions giving

rise to the claim occurred.

                                   NATURE OF THE ACTION

      5.        Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act (“FDCPA”), and

      6.        Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

      7.        Plaintiff is a resident of the State of New York, county of Nassau.

      8.        Defendant is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6) and

used in the FDCPA, located at 77 Arkay Dr Suite C1, Hauppauge, NY 11788.

      9.        Defendant is a company that uses the mail, telephone, and facsimile and regularly

engages in business, the principal purpose of which is to attempt to collect debts alleged to be due

itself or another.




                                                   2
 Case 2:21-cv-04322-JS-ST Document 1 Filed 08/02/21 Page 3 of 11 PageID #: 3




                                      CLASS ALLEGATIONS

     10.    Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ. P.

23(a) and 23(b)(3).

     11.    The Class consists of:

            a.     all individuals with addresses in the State of New York;

            b.     to whom Defendant sent more than one collection letter;

            c.     regarding a debt for medical services;

            d.     with the same date of service;

            e.     sent to the individual on the same day;

            f.     with different amounts owed;

            g.     without any explanation for the difference between the amounts owed;

            h.     which letter was sent on or after a date one (1) year prior to the filing of this action

                   and on or before a date twenty-one (21) days after the filing of this action.

     12.    The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

     13.    Excluded from the Plaintiff Class are the Defendant and all officers, members, partners,

managers, directors and employees of the Defendant and their respective immediate families, and

legal counsel for all parties to this action, and all members of their immediate families.

     14.    There are questions of law and fact common to the Plaintiff Class, which common issues

predominate over any issues involving only individual class members. The principal issue is whether

the Defendant’s written communications to consumers, in the forms attached as Exhibit A, violate

15 U.S.C. §§ 1692e and 1692g et seq.



                                                    3
 Case 2:21-cv-04322-JS-ST Document 1 Filed 08/02/21 Page 4 of 11 PageID #: 4




     15.    The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor her attorneys

have any interests, which might cause them not to vigorously pursue this action.

     16.    This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendant’s written communications to consumers, in the forms

                   attached as Exhibit A violate 15 U.S.C. §§ 1692e and 1692g et seq.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are averse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,



                                                   4
 Case 2:21-cv-04322-JS-ST Document 1 Filed 08/02/21 Page 5 of 11 PageID #: 5




                   complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     17.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

     18.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

     19.       Plaintiff repeats the above allegations as if set forth herein.

     20.       On March 2, 2020, Plaintiff allegedly incurred an obligation to the Creditor,

Zwanger-Pesiri Radiology (hereinafter “Zwanger”), who is a “creditor” as defined by 15 U.S.C. §

1692a (4).




                                                   5
  Case 2:21-cv-04322-JS-ST Document 1 Filed 08/02/21 Page 6 of 11 PageID #: 6




       21.      The obligation allegedly arose out of medical services which were incurred solely

for personal purposes. The subject obligation is therefore a “debt” as defined by 15 U.S.C.§ 1692a

(5).

       22.      Upon information and belief, Zwanger contracted the Defendant, a law firm, for the

purpose of debt collection. Therefore, Defendant is a “debt collector” as defined by 15 U.S.C. §

1692a (6).

       23.      Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

                             Violation – June 11, 2021 Collection Letters

       24.      On or about June 11, 2021, Defendant sent the Plaintiff multiple collection letters

regarding the subject debt owed to Zwanger. (See “Letter A” and “Letter B” Attached as Exhibit A

and Exhibit B, respectively.)

       25.      In Letter A, dated June 11, 2021, Defendant states that Plaintiff owes $22.68.

       26.      In Letter B, dated June 11, 2021, Defendant states that Plaintiff owes $31.26.

       27.      Both letters list the account number as 420458.

       28.      Both letters list the date of service as 03/02/20.

       29.      Other than the discrepancy between the amounts due, there are no other differences

between Letter A and Letter B.

       30.      Plaintiff maintains that she does not owe any amount whatsoever to Zwanger.

       31.      It is a deceptive practice to repeatedly attempt collection of debts that a consumer

does not owe.




                                                    6
 Case 2:21-cv-04322-JS-ST Document 1 Filed 08/02/21 Page 7 of 11 PageID #: 7




      32.       Even assuming Plaintiff does owe some amount to Zwanger, Defendant sent letters

to Plaintiff that are confusing, misleading, and open to more than one reasonable interpretation:

                A) The amount due in Letter A is correct and the amount due in Letter B is incorrect;

                B) The amount due in Letter B is correct and the amount due in Letter A is incorrect;

                C) Both amounts are mistaken and Plaintiff owes a different amount, not stated on

                    either Letter A or Letter B;

      33.       The contradiction between the amount due in Letter A and Letter B needs to be

clarified for Plaintiff in the dunning letter.

      34.       Without providing any kind of distinction between the two amounts due, Defendant

falsely represented the character, amount and/or legal status of the debt.

      35.       In result, Plaintiff did not know how much, if anything, she owed to Zwanger.

      36.       Defendant was required to inform Plaintiff of how much she owed to Zwanger in a

meaningful way that would allow Plaintiff make an educated decision of how to handle her debt(s).

      37.       By sending Letter A and Letter B to Plaintiff without clarifying the discrepancy

between the two amounts due, Defendant failed to meet its statutory obligation.

      38.       Congress is empowered to pass laws and is well-positioned to create laws that will

better society at large.

      39.       As it relates to this case, Congress identified a concrete and particularized harm with

a close common-law analogue to the traditional tort of fraud.

      40.       Now, consumers have a right to receive proper notice of the amount of their debts.

When a debt collector fails to effectively inform the consumer of the correct amount of their debt,

in violation of statutory law, the debt collector has harmed the consumer.




                                                   7
 Case 2:21-cv-04322-JS-ST Document 1 Filed 08/02/21 Page 8 of 11 PageID #: 8




     41.       Defendant’s collection efforts with respect to this alleged debt caused Plaintiff to

suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff with the

legally protected right not to be misled or treated unfairly with respect to any action regarding the

collection of any consumer debt.

     42.       These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

     43.       Defendant’s deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations in that they relate to the amount of the debt, the

most material factor of a dunning letter.

     44.       Defendant’s collection efforts affected and frustrated Plaintiff's ability to

intelligently respond to Defendant’s dunning letters because Plaintiff could not adequately respond

to Defendant’s demand for payment of this debt.

     45.       Plaintiff would have pursued a different course of action were it not for Defendant’s

statutory violations.

     46.       As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.


                                              COUNT I

           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692e et seq.

       47.     Plaintiff repeats the above allegations as if set forth herein.

       48.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       49.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.
                                                   8
Case 2:21-cv-04322-JS-ST Document 1 Filed 08/02/21 Page 9 of 11 PageID #: 9




    50.     Defendant violated said section by misrepresenting the character, amount, and/or

 legal status of the debt, in violation of § 1692e (2)(A).

    51.     Additionally, Defendant violated said section by deceptively and/or misleadingly

 providing two different amounts due for medical services provided on the same day without

 clarifying the discrepancy between the amounts, in violation of § 1692e (10).

    52.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

 conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

 and attorneys’ fees.

                                           COUNT II

       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §1692g et seq.

    53.     Plaintiff repeats the above allegations as if set forth herein.

    54.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

    55.     Pursuant to 15 U.S.C. § 1692g:

            a. Within five days after the initial communication with a consumer in

                connection with the collection of any debt, a debt collector shall, unless the

                following information is contained in the initial communication or the

                consumer has paid the debt, send the consumer a written notice containing –

                    1. The amount of the debt;

                    2. The name of the creditor to whom the debt is owed;

                    3. A statement that unless the consumer, within thirty days after

                        receipt of the notice, disputes the validity of the debt, or any




                                                9
Case 2:21-cv-04322-JS-ST Document 1 Filed 08/02/21 Page 10 of 11 PageID #: 10




                           portion thereof, the debt will be assumed to be valid by the debt-

                           collector;

                      4. A statement that if the consumer notifies the debt collector in

                           writing within the thirty-day period that the debt, or any portion

                           thereof, is disputed, the debt collector will obtain verification of

                           the debt or a copy of a judgment against the consumer and a copy

                           of such verification or judgment will be mailed to the consumer

                           by the debt collector; and

                      5. A statement that, upon the consumer’s written request within the

                           thirty-day period, the debt collector will provide the consumer

                           with the name and address of the original creditor, if different

                           from the current creditor.

      56.     Defendant violated this section by providing an incorrect amount of the debt, thereby

  violating §1692g(a)(1).

      57.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

  conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.

                                DEMAND FOR TRIAL BY JURY

      58.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.




                                                 10
Case 2:21-cv-04322-JS-ST Document 1 Filed 08/02/21 Page 11 of 11 PageID #: 11




                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Ariella Babad, individually and on behalf of all others similarly

situated, demands judgment from Defendant The Levinbrook Law Firm, P.C. as follows:

             i.      Declaring that this action is properly maintainable as a Class Action and

          certifying Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

            ii.      Awarding Plaintiff and the Class statutory damages;

           iii.      Awarding Plaintiff and the Class actual damages;

           iv.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

          and expenses;

            v.       Awarding pre-judgment interest and post-judgment interest; and

           vi.       Awarding Plaintiff and the Class such other and further relief as this Court

          may deem just and proper.


      Dated: August 2, 2021                                Respectfully Submitted,

                                                           Stein Saks, PLLC
                                                           /s/ Tamir Saland
                                                           Tamir Saland, Esq.
                                                           One University Plaza, Ste. 620
                                                           Hackensack, NJ, 07601
                                                           P. (201) 282-6500 ext. 122
                                                           F. (201) 282-6501
                                                           tsaland@SteinSaksLegal.com
                                                           Attorneys for Plaintiff




                                               11
